Case: 19-40977        Document: 00515553131             Page: 1      Date Filed: 09/04/2020




             United States Court of Appeals
                  for the Fifth Circuit                                     United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                            September 4, 2020
                                    No. 19-40977
                                                                              Lyle W. Cayce
                                  Summary Calendar                                 Clerk


 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 James L. Morgan,

                                                               Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 5:17-CR-27-2


 Before Barksdale, Graves, and Oldham, Circuit Judges.

 Per Curiam:*

         James L. Morgan appeals his conviction and sentence for possessing,
 with the intent to distribute, five to less than 50 grams of actual
 methamphetamine, in violation of 21 U.S.C. § 841(a)(1), as well as his


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 19-40977      Document: 00515553131            Page: 2   Date Filed: 09/04/2020




                                      No. 19-40977


 conviction for possessing a firearm after a felony conviction, in violation of
 18 U.S.C. § 922(g)(1). Morgan contends: the evidence was insufficient to
 support his convictions; the district court abused its discretion in giving the
 jury an Allen charge; and the court violated United States v. Booker, 543 U.S.
220 (2005), in making its sentencing determination on the drug quantity for
 his drug-distribution conviction which is greater than that found by the jury
 in its special verdict form.

        Morgan preserved his sufficiency-of-the-evidence challenges by
 seeking judgment of acquittal following the Government’s conclusion of its
 case, which constituted the close of all the evidence. See United States v.
 Resio-Trejo, 45 F.3d 907, 910 n.6 (5th Cir. 1995). Preserved sufficiency-of-
 the-evidence challenges are reviewed de novo and the verdict upheld if a
 reasonable trier of fact could have found the evidence established guilt
 beyond a reasonable doubt. See United States v. Alaniz, 726 F.3d 586, 600–
 01 (5th Cir. 2013). Our court “view[s] the evidence in the light most
 favorable to the prosecution” and defers to factual determinations made by
 the trier of fact. United States v. Meza, 701 F.3d 411, 418 (5th Cir. 2012). In
 short, if any rational juror could have found Morgan guilty, the conviction is
 affirmed.

        For each of his convictions, Morgan challenges only the element of
 knowing possession. Each challenge fails.

        When viewed in the requisite light most favorable to the Government,
 the evidence provided a substantial basis for a reasonable juror to determine
 beyond a reasonable doubt that Morgan acted knowingly in constructively




                                       2
Case: 19-40977      Document: 00515553131            Page: 3   Date Filed: 09/04/2020




                                      No. 19-40977


 possessing both the methamphetamine and the firearm hidden in the vehicle
 he was driving. See Alaniz, 726 F.3d at 600–01 (holding court reviews
 sufficiency-of-the-evidence challenges by examining all evidence “in the
 light most favorable to the government”); see also United States v. Mudd, 685
F.3d 473, 477–78 (5th Cir. 2012) (holding constructive possession may be
 established by circumstantial evidence); United States v. Mendoza, 226 F.3d
340, 345–46 (5th Cir. 2000) (holding constructive possession is proper when
 inferred by jury from defendant’s presence at scene, conflicting stories, or
 implausible stories).

        Morgan’s nervousness, conflicting statements, implausible stories,
 flight from the scene on foot, and the unconcealed heroin and digital scales
 found on the driver’s side of the vehicle he was driving support a finding of
 Morgan’s guilty knowledge regarding the methamphetamine and the firearm
 hidden in the vehicle.     See Mudd, 685 F.3d at 477–78 (“Inconsistent
 statements and implausible explanations are among the behaviors previously
 recognized in this circuit as circumstantial evidence of guilty knowledge.”);
 United States v. Templeton, 624 F.3d 215, 225 (5th Cir. 2010); Mendoza, 226
F.3d at 345.

        There is likewise no merit to Morgan’s preserved claim that
 circumstances surrounding the Allen charge were coercive. See United States
 v. Andaverde-Tiñoco, 741 F.3d 509, 515 (5th Cir. 2013). Allen charges are
 reviewed for abuse of discretion. Id. Along that line, our court’s inquiry asks
 “whether: (1) any semantic deviation from approved Allen-charge language




                                       3
Case: 19-40977       Document: 00515553131           Page: 4   Date Filed: 09/04/2020




                                      No. 19-40977


 was so prejudicial that it requires reversal and (2) the circumstances
 surrounding the use of the charge were coercive”. Id.

        Considering the totality of the circumstances, the court did not abuse
 its discretion by urging the jury to continue deliberating in an effort to reach
 a unanimous verdict. See United States v. Eghobor, 812 F.3d 352, 359 (5th Cir.
 2015); Andaverde-Tiñoco, 741 F.3d at 515, 517–18. Significantly, the Allen
 charge was not given prematurely because, after it was given, the jury was
 allowed to go home for the night before resuming its deliberations, and there
 was not an unduly short time lapse between the jury’s resumption of
 deliberations and its decision. See Eghobor, 812 F.3d at 359 (describing factors
 that weigh against finding coercion); Andaverde-Tiñoco, 741 F.3d at 515, 517–
 18.

        Finally, Morgan contends that the court violated Booker by sentencing
 him on the drug-distribution count based on a drug quantity that exceeded
 the jury’s determination. He asserts that he can only be sentenced based on
 the amount for which he was convicted, between five and 50 grams as found
 by the jury in its special verdict form, and not the alternative greater amount
 in the form, 78.22 grams, which was not proven beyond a reasonable doubt.
 Morgan also contends that using the larger amount raises constitutional due-
 process concerns.

        Even after Booker, “a district court may sentence . . . defendant on
 facts not established by either a guilty plea or jury verdict, as long as the
 conduct for which . . . defendant was [not found liable] has been proven by a
 preponderance of the evidence.” United States v. Valles, 484 F.3d 745, 760




                                        4
Case: 19-40977      Document: 00515553131            Page: 5   Date Filed: 09/04/2020




                                      No. 19-40977


 (5th Cir. 2007). The district court may adopt facts in the Pre-Sentence
 Investigation Report (PSR) if they are proven by a preponderance of the
 evidence. Id. at 759. Factual findings during sentencing are reviewed for
 clear error and reversed only if our court has a “definite and firm conviction
 that a mistake has been made”. Id. at 759. Thus, our court reviews for clear
 error the district court’s adoption of the PSR and use of its facts.

        The court did not violate Booker in determining the relevant drug
 quantity was larger than that found by the jury in its special verdict form. See
 United States v. Jackson, 596 F.3d 236, 243–44 (5th Cir. 2010) (affirming
 sentence based in part on amount of methamphetamine greater than amount
 for which the jury convicted defendant). Among other bases for there being
 no error, Morgan’s sentence is within the Guidelines sentencing range for
 the amounts of actual methamphetamine on which he was convicted. And
 assuming Morgan preserved the constitutional challenge, it also lacks merit.

        AFFIRMED.




                                        5